Citation Nr: 0911472	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing in February 2009.  
A transcript of that hearing is of record.

Procedurally, the Board notes that the Veteran initially 
filed a claim for service connection for hypertension, 
(claimed as high blood pressure) in September 2003.  By way 
of an October 2004 rating decision, the RO denied service 
connection for hypertension.  In July 2005, the Veteran filed 
a claim for service connection for hypertension, noting that 
he was requesting reconsideration of the earlier denial.  The 
Board will liberally construe this July 2005 request for 
"reconsideration" as a notice of disagreement (NOD) with 
the October 2004 rating decision.


FINDING OF FACT

Hypertension is not attributable to the Veteran's period of 
active military service; it was not manifested within the 
first post-service year; it was not caused or made worse by 
the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008); 38 C.F.R. § 3.310 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2005, March 2006 and February 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection (see February 
2007 VCAA letter, in addition to an August 2005 letter), what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, in this case, the RO obtained 
the Veteran's service treatment records (STRs), VA and 
private medical records, and attempted to secure a VA 
examination in furtherance of his claim.  A Compensation and 
Pension (C&P) examination was scheduled for October 2008 in 
order to evaluate the Veteran's hypertension and to obtain a 
medical opinion to determine whether his service-connected 
PTSD caused or aggravated his hypertension.  However, despite 
a September 2008 letter to the Veteran informing him of the 
scheduled examination, including the consequences if he did 
not show up, the Veteran failed to report to the examination.  
In this regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2008) (emphasis added).  Because the 
Veteran's failure to report to the scheduled examination is 
without explanation, it may be said that his absence from the 
scheduled examination was without good cause.  Accordingly, 
the Board will proceed to adjudicate the claim for service 
connection for hypertension, an original compensation claim, 
based on the evidence of record. 

The Veteran asserts several different theories to connect his 
current hypertension to his military service.  First, the 
Veteran contends that his hypertension should be directly or 
presumptively service connected because he was first 
diagnosed with high blood pressure during service or 
immediately upon discharge.  See September 2003 compensation 
claim.  In the alternative, the Veteran asserts that his 
service-connected PTSD caused or aggravated his hypertension.

II. Direct and Presumptive Service Connection

Here, the Veteran's service treatment reports are completely 
absent of any complaints or treatment related to 
hypertension, and the Veteran's July 1969 discharge 
examination noted a blood pressure reading of 120 systolic 
and 80 diastolic which does not meet the criteria for 
hypertension.  See VA's definition of hypertension below.  
The first post-service diagnosis of hypertension is not until 
a private physician, Dr. P., in a March 2000 progress note, 
diagnosed the Veteran with hypertension.  The record contains 
a February 2005 letter by D.C., M.D. referencing treatment 
for hypertension following discharge.  Specifically, Dr. C. 
stated that in July 1969, immediately upon the Veteran's 
return from a tour in Vietnam, he treated the Veteran for 
hypertension.  The record contains no other medical opinion 
suggesting a nexus between the Veteran's time spent in the 
military and his currently diagnosed hypertension.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).

The Board notes that the rating criteria defines the term 
hypertension as a diastolic blood pressure reading 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  The rating criterion also notes 
that isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 note(1).  
In order to obtain a 10 percent rating for hypertension, 
diastolic pressure must be predominantly 100 or more, or; 
systolic pressure must be predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See diagnostic code 7101.

In this case, although current treatment reports show that 
the Veteran currently suffers from essential hypertension, 
(see outpatient treatment records from the Louisville VAMC), 
the STRs are completely absent of a diagnosis of high blood 
pressure, or treatment related to hypertension, and the 
Veteran's July 1969 discharge evaluation did not assess the 
Veteran with hypertension.  Further, the first post-service 
diagnosis in the record of hypertension is not until March 
2000, over 30 years after discharge from active duty.  Here, 
the Board finds that there is a lack of a direct nexus to the 
Veteran's period of military service because the first 
documented post-service indication of elevated blood pressure 
was over thirty years after military service, which is a 
considerable lapse in time between service and the initial 
post-service diagnosis.  The Board finds that the lengthy 
period after military service without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (it is proper to consider the 
Veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  Further, although Dr. 
C. in a February 2005 letter stated that he treated the 
Veteran for hypertension in July 1969 following the Veteran's 
return from Vietnam, this statement does not establish a 
nexus between his current hypertension and his time spent in 
the military because Dr. C. did not specify whether he 
treated the Veteran while he was still on active duty, or 
after his discharge; and he did not offer any supporting 
progress notes for the time period in question which showed 
diagnosis and treatment for hypertension.  The record does 
not contain any other medical evidence establishing a nexus 
between the Veteran's currently diagnosed hypertension and 
his active duty service.

As such, although there is evidence of a current disability-
hypertension, the Veteran's first diagnosis of hypertension 
was not until 2000, well after his discharge from the 
military, and no examiner has rendered a medical nexus 
opinion connecting the Veteran's currently diagnosed 
hypertension to military service.  Finally, there is no 
indication that hypertension was shown during the one-year 
presumptive period, as the record shows that the Veteran's 
hypertension began in 2000, over thirty years after his 
discharge from the military.  Dr. C. in a February 2005 
letter noted that he treated the Veteran for hypertension in 
July 1969, immediately following his return from Vietnam, but 
there is no attached supporting medical documentation for 
this time period to show that the Veteran's hypertension had 
manifested to a degree of 10 percent or more within a year of 
leaving military service, (see above rating criteria 
describing the requirements to obtain a 10 percent 
evaluation), which, as noted above, is required to obtain 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  
Based on the above analysis, the Board finds that service 
connection for hypertension is not warranted on a direct or 
presumptive basis.

III. Secondary service connection

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Further, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.   In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.

As noted in the VCAA portion of this decision, in October 
2008, VA attempted to secure an examination to obtain a 
medical opinion on the issue of whether the Veteran's 
service-connected PTSD caused or aggravated his hypertension.  
However, despite a September 2008 letter to the Veteran 
informing him of the scheduled examination, including the 
consequences if he did not show up, the Veteran failed to 
report to the examination.  Therefore, based on VA 
regulations, the Board is required to analyze the issue based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2008).  In 
this case, the Board has examined the voluminous outpatient 
treatment records from the Louisville VAMC, and there is 
simply no medical evidence in the record showing that the 
Veteran's hypertension is proximately due to or the result of 
his PTSD; nor does the evidence show that the Veteran's 
hypertension has been aggravated by his service-connected 
PTSD.  Without a medical opinion establishing a connection 
between PTSD and the development or aggravation of 
hypertension, the Board finds that the Veteran's currently 
diagnosed hypertension was not caused or aggravated by his 
service-connected PTSD.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Entitlement to service connection for hypertension, including 
as secondary to PTSD, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


